 Case 7:16-cv-00108-O Document 190 Filed 02/20/20                Page 1 of 1 PageID 4935



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 FRANCISCAN ALLIANCE, INC. et al.,            §
                                              §
 Plaintiffs,                                  §
                                              §
 v.                                           §      Civil Action No. 7:16-cv-00108-O
                                              §
 ALEX M. AZAR II, Secretary of the            §
 United States Department of Health and       §
 Human Services; and UNITED STATES            §
 DEPARTMENT OF HEALTH AND                     §
 HUMAN SERVICES,                              §
                                              §
 Defendants.                                  §

                                          ORDER

       Before the Court is Amy Anne Miller’s Motion to Withdraw as Counsel (ECF No. 189),

filed February 18, 2020. Having considered the motion, the Court finds that it should be and is

hereby GRANTED.

       Accordingly, it is ORDERED that Amy Anne Miller is permitted to withdraw and is

hereby removed as counsel for Intervenor Defendants American Civil Liberties Union of Texas

and River City Gender Alliance.

       SO ORDERED on this 20th day of February, 2020.



                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE
